DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, and 26-27 of U.S. Patent No. 10,586,686. 
Regarding claim 1:
	Although instant claim 1 differs from claim 1 of U.S. Patent No. 10,586,686 because claim 1 of U.S. Patent No. 10,586,686 further recites (1) “wherein facility wires are fed through an interior of the first and second portions of the hollow RF feed” and (2) 
Regarding claim 2:
	Although instant claim 2 differs from claim 1 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 3:
	Although instant claim 3 differs from claim 3 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 4:
	Although instant claim 4 differs from claim 4 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 5:
	Although instant claim 5 differs from claim 5 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 6:
	Although instant claim 6 differs from claim 6 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 7:

Regarding claim 8:
	Although instant claim 8 differs from claim 26 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 9:
	Although instant claim 9 differs from claim 27 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 25, and 28 of U.S. Patent No. 10,586,686 in view of Hanawa et al (US 2004/0027781).
Regarding claim 10:
	Although instant claim 10 differs from claim 19 of U.S. Patent No. 10,586,686 because claim 19 of U.S. Patent No. 10,586,686 further recites (1) “wherein facility wires are fed through an interior of the first and second portions of the hollow RF feed” and (2) details of a grounded shield, the differences are obvious and/or fail to impart any additional structure. Specifically, limitation (1) is merely an intended use of the apparatus and describes a process of feeding wires. One would be capable of feeding the wires as desired. As such, no structural difference exists. Moreover, Hanawa teaches a grounded shield [fig 1 & 0026]. It would be obvious to one skilled in the art at the time of the invention to add/remove limitation (2) because such minimizes inductive loading along a transmission line thereby increasing efficiency [Hanawa – 0026].
Regarding claim 11:

Regarding claim 12:
	Although instant claim 12 differs from claim 20 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 13:
	Although instant claim 13 differs from claim 21 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 14:
	Although instant claim 14 differs from claim 22 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 15:
	Although instant claim 15 differs from claim 23 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.
Regarding claim 16:

Regarding claim 17:
	Although instant claim 17 differs from claim 28 of U.S. Patent No. 10,586,686, they are not patentably distinct from each other because the claims are identical in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718